Citation Nr: 0006001
Decision Date: 03/06/00	Archive Date: 09/08/00

DOCKET NO. 96-24 527               DATE MAR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUE

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of an August 1995 rating decision from the Albuquerque, New
Mexico, Department of Veterans Affairs (VA) Regional Office (RO),
which denied service connection for a personality disorder and
major depression.

In March 1998, the Board remanded the veteran's claim for further
development, to include obtaining the veteran's service medical and
service personnel records, medical treatment records, and a VA
examination.

FINDING OF FACT

The evidence preponderates against a finding of a current
psychiatric disorder that was incurred in or aggravated by the
veteran's military service.

CONCLUSION OF LAW

The veteran does not have a psychiatric disorder that was incurred
in or aggravated by active service. 38 U.S.C.A. 1110, 5107 (West
1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Factual Background

The veteran's service medical records show that he was seen at
Community Mental Health Service in March 1990 with complaints of
issues related to active duty

- 2 - 

performance. A command consult was recommended. A psychiatric
evaluation was conducted one week later. Diagnoses of occupational
problem and personality disorder not otherwise specified with
passive-aggressive and paranoid features. The physician noted that
the recent emergency room visit was indicative of the veteran's
tendency to overreact to stress in a highly emotional and
potentially self-destructive way, without considering the
consequences. The veteran was recommended for separation due to the
findings of the psychiatric evaluation. Reports of the veteran's
service entrance examination and separation physical examination
are not of record.

A VA examination was conducted in June 1995, and the examiner noted
that the veteran's claims file was not available for review. The
veteran reported that he began to have problems in March 1988, when
his childhood friend, who was assigned to the same unit as the
veteran, was killed in a training accident. He stated that he had
increased irritability and got into a lot of fights after the death
of his friend. He noted that he was separated from the service with
a diagnosis of personality disorder. The veteran stated that he
believed that there was a girl in his town, who was a witch and was
trying to get him. He also reported frequent dreams, in which his
deceased friend would talk to him, and intrusive thoughts about his
friend's death. He stated that he had no current friends, felt
anxious in crowds, and had increased irritability and difficulty
concentrating. The examiner noted that the veteran's speech was
normal, logical, and coherent, his mood depressed, and affect
constricted. The veteran denied suicidal or homicidal thought and
hallucinations. Insight and judgment were adequate. The Minnesota
Multiphasic Personality Inventory (MMPI) was administered and
suggested depression, paranoia, and unconventional thought or
cognitive approach. The examiner provided diagnoses of major
depression and schizotypal personality disorder. The examiner
enumerated stressors of friend's death in the military; new
marriage; new baby; current financial stressors; and potential
custody battle.

In September 1995, the National Personnel Records Center (NPRC)
confirmed that there were no service medical records on file at
that facility, including the veteran's physical examination at
induction and discharge. In his notice of disagreement, the

- 3 -

veteran reported that he was being treated for post-traumatic
stress disorder (PTSD) and severe depression at the VA outpatient
clinic by Dr. V. 1 In his VA Form 9, substantive appeal, received
in May 1996, the veteran further stated that he had spoken to
numerous chaplains and psychiatrists during his military service,
who informed him that he was suffering from PTSD.

In March 1998, the Board remanded the veteran's claim for further
development, to include obtaining the veteran's service medical and
service personnel records, medical treatment records, and a VA
examination. By letter in April 1998, the RO requested that the
veteran identify all health care providers, VA or private,
inpatient or outpatient, who had treated him for his psychiatric
condition since April 1990. The record contains no response to this
request. In April 1998, the NPRC sent copies of the veteran's
service personnel records, and stated that medical records had
previously been sent and if any clinical records were located, they
would be sent separately. The record contains no further
correspondence from the NPRC or any further records provided.

A VA examination was conducted in February 1999, and the examiner
noted review of the veteran's claims file. The veteran reported
that he "went off the deep end" after his good friend and distant
cousin was killed in a training accident. He stated that he had
some paranoia with regard to the government. The examiner noted
that the veteran related in a logical, coherent, and relevant
manner with no sign of thought or mood disorder. Affect was
somewhat subdued, and concentration and judgment appeared normal.
The examiner stated that the veteran did suffer a significant grief
reaction to the loss of his close friend during service. However,
overall the veteran appeared to gave gradually adjusted to the loss
and continued on in a successful and adaptive way with this life -
having graduated from college with two degrees with a grade point
average of 3.5, doing well in his job, and having a good marriage
and family life. The examiner stated that there did not appear

---------------------------------------------------------
1 The Board notes that the physician identified by the veteran is
the physician who performed the VA examination in June 1995. 

- 4 -

to be any justification for the diagnosis of a personality disorder
at that time. The examiner provided a diagnosis of no mental
disorder.

II.  Analysis

Service connection may be established where the evidence
demonstrates that an injury or disease resulting in disability was
contracted in the line of duty coincident with military service, or
if pre-existing such service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1999). Where certain diseases,
such as psychoses, are manifested to a compensable degree within
the initial post-service year, service connection may be granted on
a presumptive basis. 38 U.S.C.A. 1101, 1112 (West 1991 & Supp.
1999); 38 C.F.R. 3.307, 3.309 (1999). Personality disorders and
mental deficiency as such are not diseases or injuries within the
meaning of the legislation. 38 C.F.R. 3.303(c) (1999).

When a disability is not initially manifested during service or
within an applicable presumptive period, service connection may
nevertheless be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in or aggravated by
service. See 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d).

The threshold question to be answered in the veteran's appeal is
whether he has presented evidence of a well-grounded claim. Under
the law, a person who submits a claim for benefits shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
A claim need not be conclusive but only possible to satisfy the
initial burden of 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the application for
service connection must fail, and there is no further duty to
assist the veteran in the development of his claim. 38 U.S.C.A.
5107, Murphy, 1 Vet. App. 78 (1990).

5 -

The United States Court of Appeals for the Federal Circuit held
that, "For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain
circumstances, lay evidence of in[-]service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service [disease or injury] and the current
disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required." Epps v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);
see 38 C.F.R. 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App.
498, 506 (1995). For the purpose of determining whether a claim is
well grounded, the credibility of the evidence is presumed. See
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

In the instant case, the veteran has submitted evidence of a
current disability. The VA examiner in June 1995 reported a
diagnosis of major depression. Although the veteran reported that
he was diagnosed with PTSD, the record contains no clear diagnosis
or medical evidence diagnosing PTSD as required for a claim for
service connection for PTSD. See 38 C.F.R. 3.304(f) (1998); 38
C.F.R 3.304(f) (June 18, 1999); Cohen v. Brown 10 Vet. App. 128,
138 (1997). The diagnosis of schizotypal personality disorder is
not a disability under the regulations. See 38 C.F.R. 3.303(c).

Although the veteran underwent a psychiatric evaluation during
service, there was no diagnosis or complaints of depression or
depressed feelings in the veteran's service medical records. The
veteran reports that his problems during service began following
the death of his childhood friend. The Board notes that the
veteran's service entrance and separation examinations are not of
record.

The VA examiner in June 1995 indicated stressors including the
death of the veteran's friend during military service in the Axis
IV section of the diagnosis of major depression. As the Board
stated in the March 1998 remand, this suggests that the friend's
death may have led to the veteran's diagnosis of depression. See
Hernanadez-Toyens v. West, 11 Vet. App. 379, 381-382 (1998);
AMERICAN

- 6 -

PSYCHIATRIC ASSOCIATION's DIAGNOSTIC AND STATISTICAL MANUAL FOR
MENTAL DISORDERS (DSM-IV) (Fourth Edition 1994).

Based on the veteran's statements and the opinion of the VA
examiner in June 1995, the Board finds that the veteran's claim for
service connection for a psychiatric disability, is well grounded.
38 U.S.C.A. 5107(a) (West 1991). The VA has a duty to assist the
veteran in the development of all facts pertinent to his claim. 38
U.S.C.A. 5107(a); 38 C.F.R. 3.103(a) (1999). The claims folder
contains all available service medical records, as confirmed by the
NPRC. The RO has requested and received the available reports of VA
medical examinations. The veteran has not identified any post-
service VA or private treatment of his psychiatric disorder, which
has not already been requested or obtained. The representative has
requested that the Board proceed with a decision in this appeal. It
appears that all possible development has been completed, and the
VA has satisfied its duty to assist the veteran under these
circumstances. 38 U.S.C.A. 5107(a). When all the evidence is
assembled, VA is responsible for determining whether the evidence
supports the claim or is in relative equipoise, with the appellant
prevailing in either event, or whether a preponderance of the
evidence is against a claim, in which case, the claim is denied.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the evidence preponderates against an award of
service connection for a psychiatric disorder. The most recent VA
examination provided a diagnosis of no mental disorder. This
examiner, unlike the examiner in June 1995, noted review of the
veteran's claims file. The examiner also considered the reported
stressor, to which the June 1995 examiner attributed, at least in
part, the diagnosis of major depression. The Board gives more
weight to the opinion of the February 1999 VA examination, as the
examiner had a more complete picture of the veteran's condition. In
addition, the Board notes that during psychiatric evaluation during
service in March 1990, there is no mention of the veteran's
reported trauma following the death of his friend and no diagnosis
of depression or depressive symptoms. The evidence preponderates
against a finding that the

7 -

veteran has a psychiatric disorder that was incurred in or
aggravated by his military service.

ORDER 

Entitlement to service connection for a psychiatric disorder is
denied.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 8 -


